993 F.2d 885
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Nigel James LAWRIE, Defendant-Appellant.
No. 92-10403.
United States Court of Appeals, Ninth Circuit.
Submitted March 31, 1993.*Decided May 21, 1993.

Before HUG, HALL and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
We vacated Lawrie's original sentence and remanded for resentencing because we were unable to determine whether the same sentence would have been imposed absent consideration of improper factors by the district court.   United States v. Lawrie, No. 90-10426 (9th Cir.  Jan. 31, 1992).


3
The district court subsequently resentenced Lawrie without consideration of any improper factors.   We are now satisfied that the departure based on the inadequate criminal history score and the enhancement for criminal livelihood had different justifications;  thus, there was no impermissible double counting.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3